Title: From George Washington to Timothy Pickering, 5 August 1796
From: Washington, George
To: Pickering, Timothy


        Private
       
        
          Dear Sir
          Mount Vernon 5th Augt 1796.
        
        Your private letters of the 29th & 30th have been received.
        If Mr Churchmans account respecting the broken seal of Mr Monroes letter, to the Department of State be true, it bespeaks the man of candour, and does him credit; but I do not see why, when called upon, he should require time to consider whether he should relate the truth—or “give a certificate that might excite suspicions of innocent people” the impropriety of the latter, would strike a man of honor the moment the thought arose.
        He has written to me the enclosed letter (which may be returned); but I know too little of his real character; the respectability of his family & connexions; or his former pursuits; to form any opinion of his fitness to fill an Office of such importance & respectibility, to public acceptance. As a Mathematician I should suppose him competent; but there are other qualifications equally necessary in a Surveyor General. I wish you would make all the enquiries respecting these matters, your opportunities will permit.
        And, if Mr Hawkins should be in Philadelphia, as he wrote the Secretary of War he should be, let me desire also, that you would indirectly, & without any commitment, ascertain 1st whether he possesses such Mathematical knowledge as would qualify him for the above Office; and in that case, 2dly find out whether he would accept it.
        I have not yet, been able to hear of a character that combines the requisite qualifications for this trust, nor is it likely I shall do so before my return to Philadelphia. I am always & sincerely Your Affectionate
        
          Go: Washington
        
      